PER CURIAM.
Melvin Bolls, Jr. seeks review of the June 5, 2002, decision of the Merit Systems Protection Board, No. AT3443020249-I-1, 92 M.S.P.R. 225, dismissing his appeal for lack of jurisdiction. Because the board lacks jurisdiction to review the Department of Labor’s workers’ compensation benefits decisions, we affirm.
A board decision must be affirmed unless it is found to be: “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000).
An award or denial of an award of workers’ compensation benefits by the Secretary of Labor is “(1) final and conclusive for all purposes and with respect to all questions of law and fact; and (2) not subject to review by another official of the United States or by a court by mandamus or otherwise.” 5 U.S.C. § 8128(b)(1), (2) (2000). Bolls asserts that his denial of workers’ compensation benefits is reviewable by the board under 5 C.F.R. § 1201.3(a)(7). Section 1201.3(a), however, provides board jurisdiction over appeals that are “authorized by law, rule, or regulation,” and it is not an independent source of jurisdiction. Accordingly, board review of his claim is precluded by section 8128.